Case 21-20687       Doc 104      Filed 08/02/21       Entered 08/02/21 19:42:43        Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                      Hartford Division

 IN RE:
 THE NORWICH ROMAN CATHOLIC                                        : CHAPTER 11
 DIOCESAN CORPORATION
        DEBTOR
                                                                   : CASE NO. 21-20687 JJT

 NORWICH PUBLIC UTILITIES                                          : DOC. I.D. No.
     MOVANT
 VS.

 THE NORWICH ROMAN CATHOLIC
 DIOCESAN CORPORATION
      DEBTOR

 U.S. TRUSTEE
        RESPONDENT                                                 : AUGUST 2, 2021

                       OBJECTION TO DEBTOR’S MOTION FOR ORDER
                           REGARDING ADEQUATE ASSURANCE

        The undersigned objects to Debtor’s Motion for Entry of an Order regarding Adequate

 Assurance [ECF No. 19] on the following grounds:

 1.     Debtor contends that the assurances detailed in its “Proposed Adequate Assurance”

 satisfy the requirements of Section 366 of the Bankruptcy Code. In that paragraph, Debtor states

 that it intends to pay all Gap Period Obligations and post-petition utility obligations to utility

 providers in a timely manner and Debtor projects that its cash on hand and future cash flow will

 be sufficient to pay such obligations. Debtor further states that each utility provider that currently

 holds a deposit will be entitled to retain the deposit as security.



                                  LAW OFFICES OF LLOYD L. LANGHAMMER, LLC
                                   18A GRANITE STREET, NEW LONDON, CT 06320
                                      TELEPHONE 860-440+3340 - JURIS 428410
Case 21-20687       Doc 104      Filed 08/02/21       Entered 08/02/21 19:42:43         Page 2 of 4




 2.     Debtor then goes on to suggest that the court allow a convoluted workaround the Section

 366 Rule that could ultimately prohibit a utility provider from refusing service to the Debtor or

 seeing payment of charges for prepetition services.

 3.     The Code places an affirmative obligation on the debtor (or the Trustee) to provide

 adequate assurance of payment. The term “assurance of payment” is defined in the Code as: a

 cash deposit, a letter of credit, a certificate of deposit, a surety bond, prepayment of utility

 consumption, or another form of security that is mutually agreed on between the utility and the

 Debtor.

 4.     Debtor sets forth no authority or Bankruptcy Code that abrogates the Section 366

 standards.

 5.     With respect to post-petition utility delinquencies, unless the local government utility and

 debtor-customer agree otherwise, the local government may pursue any remedies for collecting

 delinquencies authorized by state law and local ordinance or policy, including the discontinuance

 of utility services. See Jones v. Boston Gas Co., 369 B.R. 745 (B.A.P. 1st Cir. 2007).

 6.     The utility provider’s determination of satisfactory assurance of payment is controlling

 unless the court, pursuant to Section 366(c)(3)(A), orders a modification. In re Haven Eldercare,

 LLC, 2008 WL 139543 (Bkrtcy.D.Conn).

 7.     Debtor may argue that the relief it is seeking to establish procedures for utilities to

 modify the amount of adequate assurance received by Debtor may be granted under Section

 366(c)(3)(A), which permits the court, on request of a party in interest and after notice and a

 hearing, to order a modification in the amount of adequate assurance. Neither Section 105(a) nor

 Section 366(c)(3)(A) may be used to eliminate entirely the requirement in Section 366(c)(2) that

                                  LAW OFFICES OF LLOYD L. LANGHAMMER, LLC
                                   18A GRANITE STREET, NEW LONDON, CT 06320
                                      TELEPHONE 860-440+3340 - JURIS 428410
Case 21-20687       Doc 104      Filed 08/02/21       Entered 08/02/21 19:42:43        Page 3 of 4




 a Debtor first provide adequate assurance of payment to the utility before a modification request

 is brought to the court.

 8.     Section 366(c)(2) requires that the provision of adequate assurance must be “satisfactory

 to the utility.” The structure of Section 366 is such that, if a debtor is unable to provide an offer

 of adequate assurance satisfactory to the utility, the utility may insist on a different amount,

 subject to a determination by the court. The relief requested by this Debtor seeks to reverse that

 burden, by making an advance determination that the proposed assurance is adequate.

 9.     The general rule as stated in § 366(a) is that a utility company may not refuse service to a

 debtor solely on the basis of an unpaid prepetition debt. The insertion of the word "solely" into

 the statutory language of subsection (a) implies that there may be other grounds for the utility to

 refuse to furnish service. Another bankruptcy court has already so held:

                In essence, a utility has the discretion to refuse service to any debtor for any
                reason which would validly constitute a ground for refusal if that debtor were not
                in bankruptcy, with the single exception of nonpayment for past services. In re:
                Webb 38 B.R. 541 (1984).


        WHEREFORE, for all of the above reasons, Debtor’s Motion for Entry of an Order

        regarding Adequate Assurance [ECF No. 19] should be denied.

                                                  THE MOVANT,
                                                  NORWICH PUBLIC UTILITIES

                                                  By__s/Lloyd L. Langhammer________________
                                                        Lloyd L. Langhammer, for Law Offices of
                                                        Lloyd L. Langhammer, LLC
                                                        18A Granite Street
                                                        New London, Connecticut 06320
                                                        Telephone: 860-440-3340
                                                        Federal Bar No. ct01508
                                                        E-mail: LLanghmamer@hotmail.com

                                  LAW OFFICES OF LLOYD L. LANGHAMMER, LLC
                                   18A GRANITE STREET, NEW LONDON, CT 06320
                                      TELEPHONE 860-440+3340 - JURIS 428410
Case 21-20687       Doc 104     Filed 08/02/21       Entered 08/02/21 19:42:43         Page 4 of 4




                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                      Hartford Division

 IN RE:
 THE NORWICH ROMAN CATHOLIC                                       : CHAPTER 11
 DIOCESAN CORPORATION
        DEBTOR
                                                                  : CASE NO. 21-20687 JJT

 NORWICH PUBLIC UTILITIES                                         : DOC. I.D. No.
     MOVANT
 VS.

 THE NORWICH ROMAN CATHOLIC
 DIOCESAN CORPORATION
      DEBTOR

 U.S. TRUSTEE
        RESPONDENT                                                : AUGUST 2, 2021



                                         CERTIFICATION

                 The undersigned hereby certifies on the 2nd day of August, 2021, in accordance
 with Rules 7004(a), 9014 F.R.Bankr, P., I served the foregoing via Notice of Electronic Filing to
 parties or counsel who are registered filers and first class mail postage prepaid to all other parties
 entitled to service by applicable rule or court order.




 DATED: August 2, 2021                           By: _s/Lloyd L. Langhammer________________
                                                        Lloyd L. Langhammer, for Law Offices of
                                                        Lloyd L. Langhammer, LLC
                                                        18A Granite Street
                                                        New London, Connecticut 06320
                                                        Telephone: 860-440-3340
                                                        Federal Bar No. ct01508
                                                        E-mail: LLanghammer@hotmail.com


                                 LAW OFFICES OF LLOYD L. LANGHAMMER, LLC
                                  18A GRANITE STREET, NEW LONDON, CT 06320
                                     TELEPHONE 860-440+3340 - JURIS 428410
